Citation Nr: 0637552	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05- 38 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for ischemic heart disease.



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had service with the Philippine Commonwealth Army 
from January 22 to May 24, 1942; from May 31, 1942, to 
January 23, 1943; and from March 25, 1945, to February 5, 
1946.  He was a prisoner of war from May 31, 1942, to January 
23, 1943.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for ischemic heart disease and assigned a 
30 percent disability evaluation, effective from October 7, 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In November 2005, the RO received the veteran's substantive 
appeal, in which he requested a personal hearing at the RO 
before a Veterans Law Judge.  In December 2005, the veteran 
reiterated his request for a personal hearing before a 
Veterans Law Judge at the Manila RO, i.e., a Travel Board 
hearing.  Despite these requests, the veteran was scheduled 
for a videoconference hearing, to which he did not report.  
The veteran should be scheduled for the personal hearing that 
he requested.  As a veteran is entitled to a hearing if one 
is requested, further development is warranted.  See 
38 C.F.R. § 20.700 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
personal hearing before a Veterans Law 
Judge at the Manila RO, as the docket 
permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


